Title: To George Washington from Clement Biddle, 28 May 1783
From: Biddle, Clement
To: Washington, George


                  
                     Dear General
                     Philadelphia May 28th 1783
                  
                  I am honourd with yours of the 13th inst. with a List of a number of Articles for your farms in Virginia—a great quantity of Goods have been sold at our Vendues much lower than first Cost in Europe or what they could have been purchased at in peace, but they are not well chosen Goods for this Country, nor have few or any of those kinds which you want been sold yet at so low prices, but such numbers of Vessels are daily arriving with better Assortments and as the Owners must part with them to load their Vessels in return I have no doubt but I shall be able to procure the greatest part or the whole of them in the Course of a few weeks & you may depend on my utmost attention to the providing them on the best terms & of the most sutable kinds and that they shall be forwarded to Mr Lund Washington according to your directions.
                  If I should have occasion for the money on the purchase being made, before I can receive it from you I will call on Mr Morris.
                  Mrs Biddle requests her Compliments to you & Mrs Washington—permit me to add mine & that I am with the sincerest respect Your Excellencys Most Obedt & Very hume servt
                  
                     Clement Biddle
                  
               